UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff,
                                           MEMORANDUM & ORDER
          -against-                        18-CV-5459(JS)(GRB)

NUTRA PHARMA CORPORATION, ERIK
DEITSCH a/k/a RIK DEITSCH, and
SEAN PETER MCMANUS,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Marc P. Berger, Esq.
                    Preethi Krishnamurthy, Esq.
                    Lara Shalov Mehraban, Esq.
                    Lee Attix Greenwood, Esq.
                    Lindsay Senechal Moilanen, Esq.
                    Sheldon Leo Pollock, III, Esq.
                    Securities and Exchange Commission
                    Brookfield Place
                    200 Vesey Street, Suite 400
                    New York, New York 10281

For Defendants:
Nutra Pharma          Daniel Desouza, Esq.
                      DeSouza Law, PA
                      101 NE Third Avenue, Suite 1500
                      Fort Lauderdale, Florida 33301

Erik Deitsch          Carl F. Schoeppl, Esq.
                      Kyle Gustin DeValerio, Esq.
                      Schoeppl & Burke, P.A.
                      4651 North Federal Highway
                      Boca Raton, Forida 33431-5133

Sean P. McManus       Pro Se

SEYBERT, District Judge:

          In this securities fraud action, defendants Nutra Pharma

Corporation    (“Nutra   Pharma”)   and   Erik   Deitsch   (“Deitsch”)
partially move to dismiss (see Deitsch Mot., D.E. 31; Nutra Pharma

Mot., D.E. 33) the Amended Complaint of Plaintiff the Securities

and Exchange Commission (the “SEC”) (Am. Compl., D.E. 28).                For

the following reasons, the motions are GRANTED in part and DENIED

in part.

                                  BACKGROUND

             The Court takes the following facts from the Amended

Complaint as true and construes them in the light most favorable

to the SEC.1

I.   Facts

             Nutra Pharma was incorporated in 2000.            (Am. Compl.

¶ 23.)     During the relevant period, from approximately July 2013

through    June   2018,   Nutra   Pharma   purported   to   sell   two   pain

relievers made with cobra venom.          (Am. Compl. ¶¶ 1, 26.)    Deitsch

has run Nutra Pharma since approximately 2002, and during the

relevant period, acted as its CEO, president, CFO, and chairman.

(Am. Compl. ¶ 20.)        Defendant Sean McManus (“McManus”) worked as

a consultant for Nutra Pharma from approximately 2013 to 2017.




1 The original Complaint was filed on September 28, 2018.
(Compl., D.E. 1.) After Defendants filed motions to dismiss
(D.E. 21, 23, 24), the SEC filed an Amended Complaint on
May 29, 2019, in light of the recent Supreme Court decision
Lorenzo v. SEC, 139 S. Ct. 1094, 203 L. Ed. 2d 484 (2019) (see
SEC Letter, D.E. 25). The Court’s discussion is limited to the
operative Amended Complaint and pending motions. The Clerk of
the Court is directed to TERMINATE the motions to dismiss the
original Complaint found at D.E. 21, 23, and 24.
                                      2
(Am. Compl. ¶ 21.)      The SEC alleges that Nutra Pharma has never

turned a profit, and in December 2016, reported annual losses of

$3.5 million.     (Am. Compl. ¶¶ 27-28.)

     A.      The Alleged Misleading Press Releases and Q-10 Reports

             1. The Promoter Releases

             In July 2013, Nutra Pharma entered into a consulting

agreement with Wall Street Buy.         (Am. Compl. ¶ 57.)   Christopher

Castaldo (“Castaldo”) ran Wall Street Buy from at least 2013

through 2017.     (Am. Compl. ¶ 22.)      Deitsch looked into Castaldo

and learned Castaldo had been found liable for violating securities

laws as a broker in a 2008 SEC civil enforcement action.            (Am.

Compl. ¶¶ 49, 44.)       In 2012, aware of Castaldo’s background,

Deitsch and Nutra Pharma hired him to promote Nutra Pharma’s stock

to potential investors.     (Am. Compl. ¶ 50.)      The 2013 consulting

agreement, signed by Deitsch on Nutra Pharma’s behalf, required

Nutra Pharma to pay Wall Street Buy $10,000 in cash plus five

million shares of Nutra Pharma stock for each month of the three-

month term and to issue a $30,000 note convertible to Nutra Pharma

shares to Wall Street Buy.     (Am. Compl. ¶¶ 59-60.)

             In August and October 2013, Nutra Pharma issued two press

releases.     They were drafted by Deitsch, who controlled their

distribution and posted them on Nutra Pharma’s website.            (Am.

Compl. ¶¶ 54-56.)    Neither press release referenced the consulting

agreement.     (Am. Compl. ¶¶ 65, 70.)     The August release read that

                                   3
“[t]he stated goal at Wall Street Buy . . . is to identify cutting

edge growth companies that offer unique products and services” and

quoted Castaldo as saying “I believe we have identified an enormous

opportunity [in Nutra Pharma] and take great pleasure in sharing

our findings with the investing public.”     (Am. Compl. ¶¶ 62-63.)

The October release contained similar language with a new Castaldo

quote: “I continue to believe that we have identified an enormous

opportunity.”    (Am. Compl. ¶¶ 67-69.)

            In March 2013, a marketing and distribution company

known as New Vitality entered into a consulting agreement with

MGRD, Inc. (“MGRD”), a company controlled by Deitsch.        Deitsch

signed on behalf of MGRD.       New Vitality engaged Deitsch as a

consultant.      Pursuant to the agreement, Deitsch was a “Chief

Science Officer and Formulator” and had to travel to New Vitality’s

offices once per quarter.    New Vitality agreed to pay MGRD $7,000

per month and a percentage of gross receipts of certain New

Vitality products.     (Am. Compl. ¶¶ 72-74.)   On August 29, 2013,

Nutra Pharma issued a press release announcing that New Vitality

had placed its first order of Nutra Pharma’s Nyloxin product.    The

release did not mention the agreement between Deitsch and New

Vitality.     (Am. Compl. ¶¶ 76, 79.)

            Next, in June 2015, Deitsch and the CEO of SeeThruEquity,

an equity research firm, exchanged emails about a potential analyst

report of Nutra Pharma stock.     The CEO emailed Deitsch about two

                                   4
pricing options offering “complimentary” reports.                 (Am. Compl.

¶¶ 145-46.)      Nutra Pharma paid SeeThruEquity $8,000 for one of the

packages.     (Am. Compl. ¶¶ 153-54.)            Eventually, Deitsch posted

SeeThruEquity’s press release, which he had reviewed and commented

upon.    The release stated that SeeThruEquity’s “research is not

paid for and is unbiased” and did not mention the financial

arrangement between the companies.           (Am. Compl. ¶¶ 159-63.)           The

release also claimed that Nutra Pharma’s stock had a “target price”

of $0.53 a share, which was approximately double the highest price

Nutra Pharma stock traded at that year.            (Am. Compl. ¶¶ 155, 161.)

            2.   The Distribution Releases

            In    January       2015,    Nutra    Pharma    entered     into    a

confidentiality and nondisclosure agreement with Nature’s Clinic,

a Canadian corporation and distributor, which Deitsch signed, to

“evaluate a potential business relationship.”              (Am. Compl. ¶¶ 108-

09.)    In April 2015, Deitsch and Nature’s Clinic’s CEO spoke on

the phone and discussed a potential transaction.                 They did not

agree on a price during the call but stated they would attempt to

execute written contracts.          They did not ultimately execute any

written contracts.       (Am. Compl. ¶¶ 110-13.)

            In    May   2015,    Nutra   Pharma    issued   a   press   release

“[a]nnounc[ing] that they ha[d] engaged the Nature’s Clinic to

begin the process of distributing Nyloxin in Canada” and had

“engaged the Nature’s Clinic to begin the process of regulatory

                                         5
approval of Nyloxin for marketing and distribution in Canada.”

(Am. Compl. ¶¶ 114-16.)

            About two months later, on July 7, 2015, Nutra Pharma

received correspondence from a regulatory consultant representing

Nature’s Clinic, stating that it could not establish a Canadian

warehouse for the products without more information.              (Am. Compl

¶¶ 119-21.)     The consultant asked for additional information,

including a draft contract, to work out the potential transaction

between the parties.     (Am. Compl. ¶ 123.)      However, the following

month, Nutra Pharma filed a Form 10-Q quarterly report with the

SEC reiterating that Nutra Pharma had “engaged the Nature’s Clinic

to begin the process of regulatory approval of . . . Nyloxin . .

.   [t]he   Nature’s   Clinic   has   already   begun   setting    up   their

[Canadian] warehouse.”     (Am. Compl. ¶¶ 124-126.)

            Finally, in February 2015, Deitsch sent a trial shipment

of Nyloxin to someone in India in an attempt to reach an India

distribution deal.       Nutra Pharma never distributed Nyloxin in

India.    (Am. Compl. ¶¶ 129-30.)     In May 2015, Deitsch sent a letter

to a Canadian company providing it with authorization to identify

a Chinese company capable of obtaining government approval for

Nutra Pharma products in China.           (Am. Compl. ¶¶ 131-32.)       Nutra

Pharma never distributed its products in China.              (Am. Compl.

¶ 134.)



                                      6
             In    June    2015,   Nutra       Pharma    announced         that    it    had

“completed upgrades and an expansion to the reptile farm that

houses the Asian cobras utilized in the production of [Nyloxin]”

by adding “100 snakes to the existing milking line to increase

venom production for the upcoming international orders from India

and China.”       (Am. Compl. ¶¶ 138-40.)         In August 2015, Nutra Pharma

filed a Q-10 with the same claims.               (Am. Compl. ¶ 142.)              However,

at the time of this press release and Q-10, Deitsch was aware that

Nutra    Pharma    had     never   produced      Nyloxin       or   other     referenced

products and no one else had produced them.                         He also knew that

Nutra    Pharma    had     never   owned    cobras,      cobra       farms,    or   cobra

facilities.       (Am. Compl. ¶¶ 134-37.)

        B.   Deitsch Sells Shares

             The SEC also alleges that Deitsch manipulated the market

for Nutra Pharma stock. (Am. Compl. § IV, ¶¶ 164-208.) On June 17,

2015,     using    his    brokerage    account      at     a    broker-dealer           firm

registered with the SEC, Deitsch placed five orders for Nutra

Pharma stock at the outstanding ask price--the lowest price at

which a seller is willing to sell.              (Am. Compl. ¶ 164.)           Each time,

he placed a 100-share limit buy order.                  (Am. Compl. ¶¶ 167, 170,

173, 176, 179.)           Though he never spent more than $20.00 on any

order, each time, he also paid a $9.99 commission.                          (Am. Compl.

¶ 181.)      The    broker-dealer’s        representative           told    Deistch     the

compliance department had flagged the trades as uneconomical and

                                           7
that they looked manipulative.              Deitsch replied that “market-

makers who are professional shorters . . . keep shorting the stock

and if you don’t trade it, then they keep shorting the stock.                    So

every time I place a trade, they stop shorting the stock.”                      (Am.

Compl. ¶¶ 182-84.)       Approximately one month later, the broker-

dealer closed Deitsch’s account.            (Am. Compl. ¶ 187.)

            Deitsch opened a new account with a new broker-dealer in

August 2015.     Between September 1 and September 8, 2015, he

purchased 3,400 Nutra Pharma shares through eleven buy orders.

(Am. Compl. ¶¶ 188-89.)       With four orders, he purchased shares at

a price above the outstanding ask price.               (Am. Compl. ¶ 191.)       For

example, in one order, the outstanding ask price was $.074 per

share, and he paid $0.18 per share for 100 shares.                    (Am. Compl.

¶¶ 192-94.)     His    broker    disabled        access   to    his   account    and

explained that the trading appeared manipulative.                     (Am. Compl.

¶¶ 204-05.)    Deitsch responded that “if you do nothing else but

tickle the ask with 100 shares, 200 shares, [the shorters] go away.

I have market makers that do that for me, and every once in awhile

I do it myself.”      (Am. Compl. ¶ 206.)

     C.     McManus as a Broker Dealer

            McManus was barred by the Financial Industry Regulatory

Authority   (“FINRA”)    in     2001.       He   has    not    been   licensed    or

registered as a broker-dealer since 2001.              (Am. Compl. ¶¶ 35, 37.)

In 2014, he called at least seven people and attempted to solicit

                                        8
them to invest in Nutra Pharma.   (Am. Compl. ¶ 96.)   He also cold-

called 10 to 15 potential investors in 2015.     (Am. Compl. ¶ 212-

13.)    The Amended Complaint does not allege that McManus ever

effected any trades of Nutra Pharma stock.

II.    Procedural History

            Defendant Deitsch moves to dismiss Counts 1, 2, 3, 5,

11, 12 and 13 of the Amended Complaint.       (Deitsch Mot. at 1.)

Defendant Nutra Pharma joins in Deitsch’s application and also

moves to dismiss Count 4.     (Nutra Pharma Mot. at 1-2.)    Pro se

defendant McManus, charged in Counts 1, 2, and 6 of the Amended

Complaint, filed a motion to dismiss the original Complaint.   (See

McManus Mot., D.E. 24.)     In that motion, he joined in Deitsch’s

application as to Counts 1 and 2, and also argued that the Count

alleging he acted as an unregistered broker (the Seventh Claim in

the original Complaint and Sixth Claim in the Amended Complaint,

both against McManus alone) should be dismissed.   Although McManus

has not filed a motion to dismiss the Amended Complaint, because

he is proceeding pro se, the Court will consider the arguments

raised in his motion to dismiss the original Complaint.

            Accordingly, variously and collectively, Defendants move

to dismiss claims for violations of Securities Act Section 17(a)

(Claim 1); aiding and abetting violations of Securities Act Section

17(a) (Claim 11); violations of Exchange Act Section 10(b) and

Rule 10b-5 (Claim 2); aiding and abetting violations of Exchange

                                  9
Act Section 10(b) and Rule 10b-5 (Claim 12); violations of Exchange

Act Section 9(a)(2) (Claim 3); violations of Exchange Act Section

13(a) and Rule 13a-14 (Claim 5); aiding and abetting violations of

Exchange   Act   Section   13(a)   and   Rule   13a-13   (Claim   13);   and

violations of Exchange Act Section 15(a) (Claim 6).

                               DISCUSSION

I.   Motion to Dismiss

           To withstand a motion to dismiss, a complaint must

contain factual allegations that “‘state a claim to relief that is

plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007)).         This plausibility standard is

not a “probability requirement” and requires “more than a sheer

possibility that a defendant has acted unlawfully.”         Id. (internal

quotation marks and citation omitted).            In a securities fraud

action, the complaint must contain “particular allegations giving

rise to a strong inference of scienter.”         In re PXRE Grp., Ltd.,

Sec. Litig., 600 F. Supp. 2d 510, 525 (S.D.N.Y. 2009), aff’d sub

nom. Condra v. PXRE Grp. Ltd., 357 F. App’x 393 (2d Cir. 2009).




                                    10
II.   Material Misrepresentations Under Securities Act Section
      17(a) (Count 1) and Exchange Act Section 10(b) and Rule
      10b-5 (Count 2)

            As to Count 1, under Section 17(a) of the Securities Act

of 1933, 15 U.S.C. § 77q(a), (the “Securities Act”), in connection

with “the offer or sale of any securities[,]” it is unlawful

            (1)   to employ any device, scheme, or artifice
                  to defraud, or
            (2)   to obtain money or property by means of
                  any untrue statement of a material fact
                  or any omission to state a material fact
                  necessary in order to make the statements
                  made, in light of the circumstances under
                  which they were made, not misleading; or
            (3)   to engage in any transaction, practice,
                  or course of business which operates or
                  would operate as a fraud or deceit upon
                  the purchaser.

15 U.S.C. 77q(a).

            As to Count 2, SEC Rule 10b–5 makes it unlawful:

            (a) To employ any device, scheme, or artifice
            to defraud,
            (b) To make any untrue statement of a material
            fact or to omit to state a material fact
            necessary in order to make the statements
            made, in the light of the circumstances under
            which they were made, not misleading, or
            (c) To engage in any act, practice, or course
            of business which operates or would operate as
            a fraud or deceit upon any person,
            in connection with the purchase or sale of any
            security.

17 C.F.R. § 240.10b–5 (2018).         “Section 10(b) of the Exchange Act

and Rule 10b-5, which prohibit fraud in the purchase or sale of a

security,   are   violated   if   a   person   has   (1)   made   a   material

misrepresentation or a material omission as to which he had a duty

                                      11
to speak, or used a fraudulent device; (2) with scienter; (3) in

connection with the purchase or sale of securities.”                     SEC v.

Frohling, 851 F.3d 132, 136 (2d Cir. 2016) (internal quotation

marks and citations omitted).

              “The touchstone of the [materiality] inquiry is not

whether isolated statements . . . were true, but whether [the]

defendants’ representations or omissions, considered together and

in context, would affect the total mix of information and thereby

mislead   a     reasonable     investor     regarding    the    nature   of   the

securities offered.”      Halperin v. eBanker USA.com, Inc., 295 F.3d

352, 357 (2d Cir. 2002) (citation omitted).              “Materiality depends

on all relevant circumstances, and a complaint normally should not

be   dismissed    based   on     materiality    unless    the    statements    or

omissions are so obviously unimportant to a reasonable investor

that reasonable minds could not differ on the question of their

importance.”      SEC v. Fiore, 416 F. Supp. 3d 306, 322 (S.D.N.Y.

2019) (internal quotation marks and citations omitted).                  “‘When

the government (as opposed to a private plaintiff) brings a civil

or criminal action under Section 10(b) and Rule 10b–5, it need

only   prove,    in   addition    to   scienter,   materiality,      meaning   a

substantial likelihood that a reasonable investor would find the

omission or misrepresentation important in making an investment

decision, and not actual reliance.’”           U.S. v. Shkreli, No. 15-CR-



                                       12
0637, 2017 WL 3623626, at *9 (E.D.N.Y. June 24, 2017) (quoting

U.S. v. Vilar, 729 F.3d 62, 89 (2d Cir. 2013)).

             Under Section 10(b) and Rule 10b-5, scienter is “‘a

mental     state    embracing    intent       to   deceive,    manipulate,       or

defraud.’”    Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 319, 127 S. Ct. 2499, 2507, 168 L. Ed. 2d 179 (2007) quoting

Ernst & Ernst v Hochfelder, 425 U.S. 185, 193-94 & n.12, 96 S. Ct.

1375, 1381-82, r\47 L. Ed. 2d 668 (1976).            The SEC need not present

direct   evidence     of   scienter,    and    circumstantial       evidence   may

suffice.     See Fiore, 416 F. Supp. 3d at 323-24.              “[T]he question

before a court on a motion to dismiss is: When the allegations are

accepted as true and taken collectively, would a reasonable person

deem the inference of scienter at least as strong as any opposing

inference?”        In re PXRE Grp., 600 F. Supp. 2d at 528 (internal

quotation marks and citation omitted); see also Fiore, 416 F. Supp.

3d at 323 (the SEC “must allege facts such that ‘a reasonable

person would deem the inference of scienter cogent and at least as

compelling as any opposing inference one could draw from the facts

alleged.’” (quoting Tellabs, 551 U.S. at 324, 127 S. Ct. at 2509)).

On a motion to dismiss, the Court determines “whether all of the

facts alleged, taken collectively, give rise to a strong inference

of   scienter.”     Tellabs,    551   U.S.    at   322–23,    127   S.   Ct.   2499

(emphasis in original).



                                       13
     A.    Application

           Defendants argue that Counts 1 and 2 fail to state a

claim because the press releases and SEC reports did not contain

material misstatements.        (Deitsch Br., at 6.)     The SEC responds

that “the Amended Complaint adequately alleges that the relevant

press releases and Form 10-Q contain material misrepresentations-

-both false statements and misleading half-truths . . . .”              (SEC

Br., D.E. 34, at 12.)

           As to the promoter press releases, the parties agree

that Section 17(b)2 of the Securities Act “puts the onus on the

promoter to disclose compensation it receives from a stock issuer.”

(SEC Br. at 13 n.7; see also Deitsch Br. at 7 (“it is the stock

promoter which has the duty to disclose any compensation paid to

promote a security, not the issuer of a security.”).)            Defendants

argue that that the two firms they engaged, Wall Street Buy and

SeeThruEquity,    thus   had    the    responsibility   to   disclose     to

investors that Defendants had paid them.            With respect to Wall

Street    Buy,   Defendants    note    that   the   consulting    agreement

contained language requiring Wall Street Buy to disclose any

compensation from Nutra Pharma.        They further note that the Wall

Street Buy press releases contained links to videotaped interviews




2 The Amended Complaint does not allege violations of Section
17(b).


                                      14
of Deitsch, and that at the end of the interview, text appeared on

the screen disclosing the fact and amount of compensation:

          The Company [Wall Street Buy] is compensated
          for profiling the featured companies on the
          Program. The Company may receive cash, stock,
          warrants or other consideration.

          The Company was compensated by Nutra Pharma .
          . . in the amount of ten thousand dollars, the
          Company also received a six month note for ten
          thousand dollars and five million restricted
          shares for development of corporate videos and
          a marketing/awareness campaign.

(Deitsch Br. at 7-9.)

          The SEC counters that because Defendants “chose to make

statements about these third-party endorsements . . . [they] had

a duty to speak accurately and completely by disclosing that they

had paid the promoters.”    (SEC Br. at 13 (internal quotation marks

and citations omitted).)     The SEC points to language (1) in the

two Wall Street Buy press releases that it had “identified” Nutra

Pharma as “an enormous opportunity” and (2) in the SeeThruEquity

press release that it had issued a research report on Nutra Pharma

that was “not paid for” and was “unbiased.”          (SEC Br. at 12.)    The

SEC contends that these “misrepresentations or half-truths” from

Defendants required Defendants’ further disclosure.            (SEC Br. at

12.)   The SEC also argues that the Court should not consider the

videotaped interviews, but in any event, that the extent to which

disclaimers   impact   whether   the    statements    are   misleading   and

material is an issue for a jury.        (SEC Br. at 14 n.8.)

                                   15
            The Court finds that the Amended Complaint adequately

pleads that some of the press releases were misleading as they

gave the distinct impression that the promoting companies were not

being compensated for their opinions.                         They contained “half-

truths” and once Defendants chose to speak on the issue rather

than remain silent, they had “a duty to be both accurate and

complete” even absent an independent duty to disclose.                               Caiola v.

Citibank, N.A., 295 F. 3d 312, 331 (2d Cir. 2002) (discussing 10b-

5 liability).        The SeeThruEquity press release is a relatively

simple    application        of       these     principles:              it     stated       that

SeeThruEquity       issued    a    report       that    was     “not          paid    for”    and

“unbiased” when Nutra Pharma had paid for the promotion and Deitsch

had approved the report.               Whether SeeThruEquity disclosed the

arrangement or not, once Nutra Pharma made those statements in its

press    release,    it   had     a    duty     to     be    accurate          and   complete.

Accordingly, Defendants’ motions as to the See Thru Equity release

are DENIED.

            The    two    Wall    Street      Buy      releases      present          a   closer

question.     They each stated that Wall Street Buy had apparently

independently      “identified”        Nutra     Pharma       as     a    good       investment

opportunity--which was not the case.                    However, the releases did

provide    links    to    videos      where     Wall        Street       Buy    sufficiently

disclosed the arrangement and compensation between Nutra Pharma

and Wall Street Buy.         The Court considers these videos as integral

                                           16
to the Amended Complaint, even though they are not explicitly

referenced.       The Amended Complaint relies heavily on the press

releases themselves, and the releases contain links to the videos

where the disclosures appear.       See Sidik v. Royal Sovereign Int’l

Inc., 348 F. Supp. 3d 206, 212 (E.D.N.Y. 2018) (citations omitted);

see also SEC v. Rorech, 673 F. Supp. 2d 217, 221 (S.D.N.Y. 2009)

(on a motion to dismiss, courts may consider documents the SEC

relied upon or knew of when bringing the suit).           While the better

practice may have been for Defendants to include this information

in the written press releases, the Court finds that its inclusion

in the video interviews to be sufficient disclosure.                  Thus,

allegations regarding the Wall Street Buy releases are DISMISSED.

            The    Court   next    considers   the     distribution    press

releases.     First, as for the Canadian distribution, Defendants

argue that the SEC has given the word “engaged” an arbitrary

meaning. Defendants contend that Nutra Pharma had actually engaged

Nature’s Clinic to begin the process of obtaining regulatory

approval in Canada, and that the press release made this clear.

(Deitsch Br. at 12-14.)     Defendants contend that “Nutra Pharma has

never claimed to have solid contracts for the sale of its products

in Canada, India, or China, [but] instead [made] clear that it was

announcing plans for its future after it had taken preliminary

steps toward the accomplishment of its goals.”          (Deitsch Br. at 16

(emphasis   in    original.)      Defendants   argue   that   the   releases

                                     17
contained forward looking statements accompanied by language that

“bespeaks caution” and are thus protected.               (Deitsch Br. at 14,

15, & n.8.)

             The SEC responds that (1) arguments “about the literal

truth of alleged misstatements should not be resolved on a motion

to dismiss,” (2) the statements were literally false because a

reasonable investor would not interpret “engage” to mean only a

preliminary discussion about doing business, and (3) regardless of

the    literal    truth,   the    Amended    Complaint    alleges     that    “the

statements were at least misleading half-truths.”              (SEC Br. at 15-

16.)   The SEC further responds that boilerplate disclaimers do not

render the relevant statements accurate, and that even if the

disclaimers limit liability for future events, they do not shield

Defendants from misleading statements about past events.                (SEC Br.

at 16-17.)       The SEC repeatedly argues that whether statements in

the releases and forms are truthful is a question for a jury and

cannot be decided on a motion to dismiss.             (SEC Br. at 14 n. 8,

15, 18.)

             Defendants    essentially       argue   that    each     individual

release was “literally” true.           However, the Court finds that in

considering the “total mix” of information provided to reasonable

investors,     the   Amended     Complaint   adequately     alleges    that    the

distribution releases contain material misrepresentations.                    They

each   imply     that   things    are   happening--new      orders,   increased

                                        18
demand,     increased      production--that      collectively        make     Nutra

Pharma’s stock more desirable.              Defendants, however, knew that

these events were not actually occurring.              Nutra Pharma was held

up   in   regulatory      approvals   in   Canada,    had     no   real    plans   to

distribute in China or India, and did not have cobra farms.                    “The

law is well settled that so called ‘half truths’--literally true

statements that create a materially misleading impression--will

support claims for securities fraud.”            SEC v. Syron, 934 F. Supp.

2d 609, 629 (S.D.N.Y. 2013) (internal quotation marks and citation

omitted).    Accordingly, Defendants’ motions to dismiss allegations

related to the distribution releases are DENIED.

             Deitsch also argues that with respect to Count 2, the

SEC fails to plead the scienter necessary for a 10(b) violation.

(Deitsch     Br.     at   18-20.)     However,       again,    considering         the

“allegations [ ] accepted as true and taken collectively [ ] a

reasonable person [would] deem the inference of scienter at least

as strong as any opposing inference.”                In re PXRE Grp., 600 F.

Supp. at 528 (internal quotation marks and citation omitted).

Viewed together, the promoter and distribution releases paint an

inaccurate picture of Nutra Pharma.              Deitsch was in control of

Nutra     Pharma’s    actions   and   statements      and     thus   the    Amended

Complaint “establish[es] a strong inference of fraudulent intent

by alleging . . . facts that constitute strong circumstantial



                                       19
evidence of conscious misbehavior or recklessness.”               Syron, 934 F.

Supp. 2d at 631 (internal quotation marks and citations omitted).

             Further, the Amended Complaint alleges that Defendants

raised approximately $929,000 from investors in response to the

alleged     misstatements     and    that   Deitsch   personally      received

approximately $113,000 in cash and other transfers.                (Am. Compl.

¶¶ 91-93,    228-30.)        These   allegations,     if   true,    adequately

demonstrate receipt of money or property for purposes of Section

17(a)(2), and also support a strong inference of scienter--that

Defendants    took   these    actions   because     they   were    profitable.

Accordingly, as alleged, lack of scienter or receipt of money are

not bases to dismiss these allegations in the Amended Complaint.

III. Market Manipulation under Exchange Act Section 10(b) and
     Rule 10b-5 (Claim 2) and Exchange Act Section 9(a)(2)
     (Claim 3)

             “[M]arket manipulation comprises a class of conduct

prohibited by Section 10(b), which typically involves practices

such as wash sales, matched orders, or rigged prices, that are

intended to mislead investors by artificially affecting the market

activity.” Fiore, 416 F. Supp. 3d at 319 (quoting Fezzani v. Bear,

Stearns & Co., 384 F. Supp. 2d 618, 641 (S.D.N.Y. 2004)).                Under

10(b), the SEC need not demonstrate that Deitsch’s actions actually

impacted the market, as “courts have upheld market-manipulation-

based enforcement actions on manipulative intent alone.”                Id. at

326 (collecting cases).

                                       20
             Further, Section 9(a)(2) makes it unlawful for one or

more persons to “effect . . . a series of transaction in any

security . . . creating actual or apparent active trading in such

security, or raising or depressing the price of such security, for

the purpose of inducing the purchase or sale of such security by

others.”    15 U.S.C. § 78i(a)(2).           Manipulative trading under both

sections requires scienter.         See Fezzani, 716 F.3d at 22 (claims

under Section 10(b)); Sharette v. Credit Suisse Int’l, 127 F. Supp.

3d 60, 78 (S.D.N.Y. 2015) (claim under Section 9(a)(2)).

       A.    Application

             Deitsch   argues    that   the    Amended      Complaint      does   not

demonstrate that he made the alleged manipulative trades with

scienter or for the purpose of inducing Nutra Pharma stock’s sale

or purchase by others.           He contends that he actually did the

opposite, by trying to “protect” the stock from “professional

shorters.”      (Deitsch Br. at 20.)

             Deitsch’s   own    statements      about      his    motivations     are

insufficient to establish a lack of scienter.                     Issues going to

Deitsch’s mental state and reasons for making the trades are issues

of fact that cannot be resolved on this motion to dismiss.                         At

this   stage,    the   Court    finds   that    all   of    the    facts   alleged,

collectively, give rise to a strong inference of scienter.                        See

Tellabs, 551 U.S. at 322-23, 127 S. Ct. at 2509.                  Accordingly, the

motion to dismiss Claims 2 and 3 is DENIED.

                                        21
IV.   Deitsch’s Alleged False Reports in Violation of Exchange
      Act Section 13(a) and Rule 13a-14 (Claim 5)

             The Amended Complaint alleges that Deitsch certified

that Nutra Pharma’s periodic SEC reports were truthful when he

knew that they contained untrue statements of material fact or

omissions of material fact.        (Am. Compl. ¶ 261.)          The reports

contain the same statements alleged to be misleading in the press

releases.     For the reasons already stated with respect to Claims

1 and 2 and the press releases, these portions of the motions to

dismiss are DENIED.

V.    McManus as an Unregistered Broker Dealer in Violation of
      Exchange Act Section 15(a) (Claim 6)

             Under Section 15(a), it is unlawful for an unregistered

broker or dealer to “make use of the mails or any means or

instrumentality of interstate commerce to effect any transactions

in, or to induce or attempt to induce the purchase or sale of, any

security.”     15 U.S.C. § 78o(a)(1).      McManus argues that the SEC

has not adequately alleged that he engaged in activities making

him a “broker” under Exchange Act Section 3(a)(4)(a). The Exchange

Act defines a broker as “any person engaged in the business of

effecting transactions in securities for the account of others.”

15 U.S.C. § 78c(a)(4)(A).       “In determining whether an individual

is as a broker under Section 15(a), courts consider whether the

alleged   broker   1) is   an   employee   of   the   issuer;   2) received

commissions as opposed to a salary; 3) is selling, or previously

                                    22
sold,     the   securities         of     other    issuers;      4) is    involved      in

negotiations      between         the   issuer     and     the    investor;      5) makes

valuations as to the merits of the investment or gives advice; and

6) is an active rather than passive finder of investors.”                         SEC v.

CKB168 Holdings, Ltd., 210 F. Supp. 3d 421, 453 (E.D.N.Y. 2016)

(internal quotation marks and citation omitted) (noting that most

courts do not require the SEC to establish all factors, but a

combination of factors establishing a defendant acted as a broker);

see also SEC v. Rabinovich & Assocs., LP, No. 07-CV-10547, 2008 WL

4937360, at *5 (S.D.N.Y. Nov. 18, 2008) (“Among the activities

indicative      of     being       a      broker    are     soliciting         investors,

participating in the securities business with some degree of

regularity, and receiving transaction-based compensation.”)

            While McManus is correct that the Amended Complaint does

not   explicitly      allege       he   effected     any    transactions,        it   does

plausibly allege that he induced or attempted to induce the

purchase or sale of securities by calling investors, mailing

invitations     to    promotional         events,    and    attending      dinners    and

lunches and making promotional pitches.                     (Am. Compl. ¶¶ 82-101,

212-13.)    He is alleged to have “worked as a consultant for Nutra

Pharma”    from      2013    to    2017    (Am.    Compl.    ¶    21)    and    “received

[compensation]        from    Nutra       Pharma    [after       completing      specific

tasks,] purportedly for ‘investor relations’” (Am. Compl. ¶ 101).

He was involved in negotiations between Nutra Pharma and potential

                                             23
investors, and took an active role in finding investors.                  Finally,

McManus      does   not    argue        that    he    is   lawfully     registered.

Accordingly, McManus’s motion to dismiss Claim 6 is DENIED.

VI.    Aiding and Abetting (Claims 11, 12, and 13)

             Defendants argue that the aiding and abetting claims

should be dismissed because the SEC has not alleged primary

violations.     (Deitsch Br. at 21.)            Because the Court finds the SEC

has adequately alleged the primary violations as discussed above,

the portion of the Defendants’ motions to dismiss the aiding and

abetting claims is DENIED.

VII. The Amended Complaint and Pleading Requirements

             The Amended Complaint contains 247 paragraphs of factual

allegations, followed by fourteen claims that each “re-allege[]

and incorporate[] by reference the allegations in paragraphs 1

through 247.”       Thus, the Court is left to puzzle over which of the

247 factual allegations are intended to support and underlie each

individual claim.         See, e.g., S.E.C. v. Fraser, No. 09-CV-0443,

2009 WL 2450508, at *14 (D. Ariz. Aug. 11, 2009) (SEC Complaint

violates     Federal      Rule     of     Civil      Procedure   9(b)    where    it

“incorporates every factual paragraph into each claim section, and

it makes no attempt to lay out which conduct constitutes the

violations alleged.       Rather, the claims sections simply paraphrase

or quote the language of the statutes and rules, leaving Defendants

(and   the    Court)   with      the    task    of   combing   the   Complaint   and

                                           24
inferring, rightly or wrongly, what specific conduct the SEC

intended to assert as a violation.”).

             The Court has dismissed allegations with respect to the

Wall Street Buy press releases.                   Accordingly, the SEC is DIRECTED

to    file   a   Second       Amended       Complaint    that      complies     with      this

Memorandum       and    Order.           Additionally,        in   the     Second    Amended

Complaint,       the        SEC    shall      briefly        identify      which     factual

allegations      underlie          and   support      each    claim,     and   not    merely

incorporate almost 250 paragraphs by reference.                            See Corrado v.

N.Y. State Unified Court Sys., No. 12-CV-1748, 2014 WL 4626234, at

*5 (E.D.N.Y. Sept. 15, 2014) (“While these problems may not rise

to the level that would warrant dismissal of the complaint, the

repetition of allegations and the organization of the [ ] pleading

would    unnecessarily            burden    the     defendant[s]      in    attempting      to

respond.”).

                                           CONCLUSION

             Accordingly, Defendants’ motions to dismiss (D.E. 31 and

33) are GRANTED IN PART and DENIED IN PART.                              The allegations

regarding the Wall Street Buy press releases are DISMISSED.                               The

SEC shall file a Second Amended Complaint in accordance with this

Memorandum and Order within thirty (30) days of the date of this

Order. The parties shall comply with the discovery deadlines (D.E.

43)     approved       by    Magistrate        Judge     Steven       Tiscione       in    his

February 14, 2020            Electronic       Order     or     make      the   appropriate

                                               25
application to Judge Tiscione for any modifications in light of

this Memorandum and Order.

          The SEC is directed to mail a copy of this Memorandum

and Order to pro se Defendant McManus and file proof of service on

ECF.



                                      SO ORDERED.



                                      _/s/ JOANNA SEYBERT_____
                                      Joanna Seybert, U.S.D.J.

Dated: March    31   , 2020
       Central Islip, New York




                                 26
